DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 09/09/2022. 
Claims 5-6, 8, 15-16, 20-21, 25, and 27 are canceled. 
Claims 1-4, 7, 9, 11-14, 17-19, 24, 26, 28-29 are currently amended. 
Claims 1-4, 7, 9-14, 17-19, 22-24, 26, and 28-29 are currently pending and examined below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7, 9-14, 17-19, 22-24, 26, and 28-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-4, 7, 9-14, 17-19, 22-24, 26, and 28-29 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites the following limitations (limitations that describe or set forth the abstract idea are not crossed out, and limitations that are considered additional elements are crossed out): 



causing, 
receiving, 
receiving, 
causing, 
receiving, 
when the selection of the pick-up 
evaluating, 
applying a user pick-up option of user pick-up options to one or more eligible items in 
when the item is eligible to be made available for purchase at the user pick-up discounted retail price, 
(1) the user pick-up discounted retail price; or 
(2) a difference of the home delivery retail price and the user pick-up discounted retail price.

Under the broadest reasonable interpretation, the limitations that are not crossed out are  limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The limitations that are not crossed out are also considered mathematical calculations at least because the claims evaluate whether the item is eligible to be made available for purchase at the user pick-up discounted retail price that is less than a home delivery retail price. The Examiner notes that “[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation. For example, a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility).
The limitations that are not crossed out are also considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the above limitations that are not crossed out, individually and in combination,  fall under the following enumerated groupings of abstract ideas: mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, or mathematical calculations), mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
The above limitations that are crossed out (i.e., additional elements) do not integrate the judicial exception because they are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-4 and 9-12 also recite limitations that are similar to the abstract ideas identified with respect to claims 1, 7, 9 and/or 11 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 2-4 and 9-12 do not recite any additional elements other than those recited in claims 1, 7, 9 and/or 11. Therefore, for the same reasons set forth with respect to claims 1, 7, 9 and/or 11, claims 2-4 and 9-12 do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 
Claim 7 also recites limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claim 7 recites the additional elements of “via a discount system in communication with the qualification system”. However, claim 7 also does not integrate the judicial exception into a practical application or amount to significantly more because they additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.

Claim 13 recites the following limitations (limitations that describe or set forth the abstract idea are not crossed out, and limitations that are considered additional elements are crossed out): 
A method 
causing, 
receiving, 
receiving, 
causing, 
receiving, 
when the selection of the pick-up 
evaluating, 
applying a user pick-up option of user pick-up options to one or more eligible items in 
when the item is eligible to be made available for purchase at the user pick-up discounted retail price, 
(1) the user pick-up discounted retail price; or 
(2) a difference of the home delivery retail price and the user pick-up discounted retail price.

Claim 13 recites substantially similar limitations as claim 1. Therefore, claim 13 also recites an abstract idea in Step 2A Prong 1 for the same reasons explained above. Claim 13 also recites substantially similar additional elements. Therefore, claim 13 also does not integrate the judicial exception into a practical application or amount to significantly more for the same reasons explained above. 

Claims 14, 18-19, and 22-23 also recite limitations that are similar to the abstract ideas identified with respect to claims 13, 17-19 and/or 22 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 14, 18-19, and 22-23 do not recite any additional elements other than those recited in claims 13, 17-19 and/or 22. Therefore, for the same reasons set forth with respect to claims 13, 17-19 and/or 22, claims 14, 18-19, and 22-23 do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 
Claim 17 also recites limitations that are similar to the abstract ideas identified with respect to claim 13 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claim 17 recites the additional elements of “via a discount system in communication with the qualification system”. However, claim 7 also does not integrate the judicial exception into a practical application or amount to significantly more because they additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claims 24 and 28 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 24 and 28 recites the additional element of “automatically”. However, for the same reasons set forth with respect to claim 1, claims 24 and 28 also do not integrate the judicial exception or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.
Claims 26 and 29 also recite limitations that are similar to the abstract ideas identified with respect to claim 13 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 26 and 29 recite the additional element of “automatically”. However, for the same reasons set forth with respect to claim 13, claims 26 and 29 also do not integrate the judicial exception or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.

Prior Art
The Non-Final rejection mailed on 01/12/2021 indicated that no prior art was found for claims 6 and 16. Applicant has amended the limitations of claims 6 and 16 into independent form. Therefore, the claims currently overcome prior art rejections. The closet prior art found to date are the following: 
Wakim et al. (US 20170330144 A1) discloses the concept of utilizing mobile pickup units. A user may select “I’ll pick it up” button and select a mobile pickup unit for delivery of items to a user pickup area. A user may receive a discount or other incentives to utilize the option to retrieve the item from a mobile pickup unit. 
Koser et al. (US 2013/0325580 A1) disclose the concept of setting minimum prices for products regardless of coupons being redeemed. 
Glasgow (US 2015/0178759 A1) discloses the concept of a bookseller running a promotion via a web site in which excess books are offered for a significant discount to any purchaser who is willing to travel to the bookseller’s store and pick up the item. 
Lal et al. (US 2019/0205939 A1) discloses the concept of providing incentive offers to shoppers who pick up goods at a physical location rather than request shipping. 

Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “Under Revised Step 2A, Amended Independent Claims 1 and 13 Integrate the Ideas into a Practical Application. […] Applicant respectfully submits that eh claims recite an improvement to other technology or technical field, and also recite use of the ideas in a meaningful way beyond generally linking to a particular technological environment. […] The specific, concrete approach in these additional elements provide a combination of steps that improves the technical field of pick-up options and uses the ideas in meaningful way that is not generally linking to a technological environment. Indeed, ‘evaluating, via a qualification system that is in data communication with the engagement system, whether the item is at least eligible to be made available for purchase at the user pick-up discounted retail price’, integrate the ideas into a practical application.” 

In response, the Examiner respectfully disagrees. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea. The additional elements are being used as tools, in their ordinary capacity, to perform the abstract idea. Unlike in DDR in which the claimed invention solved the business challenge of retaining website visitors that is particular to the Internet, here the claimed invention amounts to merely reciting the performance of a business practice along with the requirement to perform it on the Internet. The claimed invention here is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. “We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent” (see p. 22 of DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)). 

Argument B: “Under Step 2B, Amended Independent Claims 1 and 13 Recite an Inventive Concept by Adding Specific Limitation that are Not Well-Understood, Routine, or Conventional Activity in the Field. […] Applicant respectfully submits that the ordered combination of limitations of amended independent claims 1 and 13 add specific limitations that are improvements beyond that is well-understood, routine, or conventional. Specifically, as quoted above, amended independent claims 1 and 13 recites a non-conventional and non-routine arrangement of systems and ordered combination of limitations above and beyond any alleged abstract idea. […] The Patent Office provides no evidence that demonstrates otherwise for the specific ordered combination of limitations recited in amended independent claims 1 and 13. Applicant further submits that the originally-filed specification describes examples of how the invention is non-conventional in view of Bascom […]. Applicant respectfully submits, that the combination of elements, such as the engagement system, the communication system, and the qualification system, when viewed in combination, work together in a novel manner to provide a non-conventional solution.” 

	In response, the Examiner respectfully disagrees. “Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, if an examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should also reevaluate that conclusion in Step 2B”” (see slide 36 of 2019 PEG – Advanced Module). Here, the Office Action does not take the position that any of the additional elements amount to adding insignificant extra-solution activity in step 2A Prong 2 that would warrant an analysis under Step 2B to determine whether the additional element(s) also amount to simply appending well-understood, routine, and conventional activity. 
	With regard to the argument that the Patent Office provided no evidence that demonstrates otherwise for the specific ordered combination of limitations recited in amended independent claims 1 and 13, the Examiner respectfully disagrees. "[T]he relevant inquiry is not whether the claimed invention as a whole is unconventional or non-routine" see p. 16 of BSG Tech LLC v. BuySeasons, Inc. (Fed. Cir. 2018). 
With regard to the argument that the claims are patent-eligible for reasons similar to Bascom, the Examiner respectfully disagrees. Unlike in Bascom in which the particular arrangement of known elements provided a technical improvement over prior art ways of filtering content, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, improves any other technology or technical field, applies or uses the judicial exception to effect a particular treatment or prophylaxis for disease or medical condition, applies the judicial exception with, or by use of a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception. Their collective functions merely provide generic computer implementation. The claims at issue do not require any non-conventional computer, network or display components, or even a non-conventional and non-generic arrangement of known conventional pieces. The claims at issue merely call for the performance of the claimed invention on a set of generic computer components and display devices. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681